Title: James Moylan to the American Commissioners, 17 April 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 17th April 1778
I beg leave to refer you to what I had the honor of writing you the 15th instant since which one James Miggins Sailor, a native of America, writes me from on board the Hawk privateer belonging to London, which was brought into this harbour some time since by the Oiseau Frigate, that on his passage from Nantes to America on board the Ship Hancock and Adams belonging to Philadelphia, he was taken and carried into Falmouth, whence he was compelled to enter the English service, and that as he is now in this port, he wishes to be restored to his liberty, in order to return to the service of his Country. In consequence of which I claimed him of the Commissary in behalf of America, to whom I deliverd the translation of said Miggins letter, but as he says he cannot restore him without the consent of the Minister, it wou’d be doing an act of humanity as well as service Gentlemen to procure his enlargement. I am with infinite respect Honorable Gentlemen Your assur’d humble Servant
James Moylan
 
Addressed: A Messieurs / Messieurs Les Ministeres / Plenipotentiaires des Etats / Unis de L’Amerique / Septentrionale
Notation: Jas. Moylan April 17. 1778
